DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 18, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an aircraft propulsion system for an aircraft or method thereof comprising a voltage regulator configured to regulate the electrical power at the power output by controlling the voltage provided to the electric machine as a function of ambient air pressure in at least one portion of the aircraft.
Claims 2-17 and 19-20 are allowed because they depend on claims 1 and 18, respectively.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 6,051,941 A to Sudhoff et al. discloses a propulsion system for aircraft including an induction motor, an inverter controlling the induction motor, and a control circuit controlling the inverter by measuring an input voltage received from the source by the electric propulsion system. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846